193 Pa. Superior Ct. 7 (1960)
Commonwealth ex rel. Fritchman, Appellant,
v.
Ceraul.
Superior Court of Pennsylvania.
Submitted June 17, 1960.
July 12, 1960.
*8 Before RHODES, P.J., GUNTHER, WRIGHT, WOODSIDE, ERVIN, WATKINS, and MONTGOMERY, JJ.
*9 Raymond Fritchman, appellant, in propria persona.
Bernard V. O'Hare, Jr., First Assistant District Attorney, and Andrew L. Herster, Jr., District Attorney, for appellee.
OPINION PER CURIAM, July 12, 1960:
The order of the court below dismissing relator's petition for writ of habeas corpus is affirmed on the opinion of Judge WOODRING of the Court of Common Pleas of Northampton County, as reported in 21 Pa. D. & C. 2d 357, with a correction that the word "legality" be changed to "regularity," so that the sentence shall read: "A petition for writ of habeas corpus cannot be used to attack the sufficiency or regularity of proceedings prior to the grand jury's true bill (Com. ex rel. Scasserra v. Maroney, 179 Pa. Superior Ct. 150, 154, 115 A. 2d 912).[3]"